        Case 1:17-cr-10138-WGY Document 275 Filed 10/23/18 Page 1 of 10



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                     )
                                             )
       v.                                    )         Criminal No. 17-10138-WGY
                                             )
7. NICSUOR BONCULESCU,                       )
      Defendant.                             )

                    GOVERNMENT’S SENTENCING MEMORANDUM

       On March 12, 2018, the defendant NICUSOR BONCULESCU pleaded guilty to

racketeering conspiracy, conspiracy to use counterfeit access devices, and two counts of

aggravated identity theft.

       This defendant is scheduled for sentencing on October 30, 2018. The government

hereby submits its sentencing memorandum.        Consistent with its representations at the change

of plea hearing, the government respectfully requests that the Court impose a sentence at the low

end of the guidelines with respect to the defendant.

I.     BACKGROUND OF THE CASE

       This case arose from an investigation by the FBI into an organization of Roma or Gypsy

defendants engaged primarily in ATM skimming and money laundering. The group, which the

government called the Hornea Crew, consisted of member of several related families and was

active in Massachusetts, Connecticut, New Hampshire, New York, South Carolina, North

Carolina, and Tennessee. PSR ¶ 8.

       In summary, the defendants engaged in all three facets of skimming: stealing account

information, creating cloned bank cards, and making unauthorized withdrawals or “cashing out.”

In addition, members of the Crew – notably the leaders, Constantin and Ludemis Hornea –


                                                 -1-
        Case 1:17-cr-10138-WGY Document 275 Filed 10/23/18 Page 2 of 10



scouted locations, acquired equipment, organized travel and performed other functions. PSR

¶ 10. This memorandum will discuss in detail on two skimming incidents, the defendant’s

involvement in Western Massachusetts in the summer of 2015 and South Carolina in the summer

of 2016.

       A.       Western Massachusetts

       Members of the Hornea Crew participated in several successful skims (consisting of

stealing information, cloning cards and cashing out) in Western Massachusetts in the Fall of

2015, including episodes in Amherst, Southwick, Weymouth and Bellingham, for example.

PSR ¶¶ 26-35.    NICUSOR BONCULESCU participated in the skim in Southwick.

       For the Southwick skim, the Hornea Crew, consistent with its practice, used a minor to

install and remove a skimming device on September 18, 19, 20, 21, 23 and 25.    PSR ¶ 29.      The

cash outs took place on September 27 and 28, 2015.    NICUSOR BONCULESCU teamed with

ION BONCULESCU and made withdrawals from ATMs in West Springfield and Ludlow,

Massachusetts. PSR ¶¶ 30, 32. During those skims, NICUSOR BONCLUSECU stole the

identities of Victims 2 and 3.   PSR ¶ 32.

       B.       South Carolina

       Following the arrests of LUDEMIS HORNEA and ION BONCULESCU in Braintree,

Massachusetts, the Crew wrapped up its activities in Massachusetts and reconstituted in South

Carolina. PSR ¶ 68.      Crew members were living in at least two houses on the same street in

Florence, South Carolina (in the Eastern part of the state), with CONSTANTIN HORNEA and

MARIA LAZAR in one, and DENISA BONCULESCU with co-defendants ION

BONCULESCU and NICUSOR BONCULESCU in another. PSR ¶¶ 78-79.


                                               -2-
        Case 1:17-cr-10138-WGY Document 275 Filed 10/23/18 Page 3 of 10



       Over the course of nearly one month, Crew members installed and removed skimming

devices at ATMs throughout South Carolina: in Columbia (in the middle of the state), Dillon,

Darlington, Mauldin, Greenville (in the Western part of the state), and Saluda.    PSR ¶ 70.

DENISA BONCULESCU, accompanied by CONSTANTIN HORNEA, installed a skimming

device in Columbia on June 15, 2016; she removed one from the same location the next day; and

removed and installed skimming devices in Mauldin and Greenwood, on July 9, 2016. Id.

The group was caught in Saluda – and CONSTANTIN HORNEA and MARIA LAZAR arrested

– when police recovered a skimming device from an ATM and were waiting for the group to

retrieve the device.   PSR ¶ 71.

       Law enforcement was not able to recover ATM security video of the unauthorized

withdrawals from First Citizens Bank (the Crew had switched its target bank) did not, as they

were able to do with unauthorized withdrawals from Bank of America. There were also cloned

cards recovered for accounts at SunTrust Bank, which were involved in skimming incidents in

North Carolina.    PSR ¶ 76.   Nevertheless, First Citizens reported unauthorized withdrawals

from the cards stolen in June but none from cards stolen in July—likely because CONSTANTIN

HORNEA and MARIA LAZAR were in jail, and the rest of the group on the move again.               PSR

¶¶ 70, 78. Nevertheless, NICUSOR BONCULESCU did participate in cashing out some of

those skims, in particular on June 24, 2016.   PSR ¶ 71.

II.    ADVISORY SENTENCING GUIDELINES ANALYSIS

       The government affirms the guidelines analysis set forth in its representations at the

change of plea hearing and adopted by the PSR.     NICUSOR BONCULESCU is base offense

level 19, which the base offense level for racketeering, because it is higher than the base offense


                                                -3-
         Case 1:17-cr-10138-WGY Document 275 Filed 10/23/18 Page 4 of 10



level which would apply to the substantive fraud.1

        NICUSOR BONCULESCU receives a three level decrease for acceptance of

responsibility.    PSR ¶¶ 107-108.        At total offense level 16, and Criminal History Category I,

his guidelines sentencing range is 21 to 27 months (plus a consecutive term of 24 months for

aggravated identity theft).

III.    SECTION 3553(a) FACTORS

        The government requests a sentence at the low end of the guidelines sentencing range for

the defendant, which is consistent with the government’s representations at each defendant’s

change of plea hearing. Examination of the § 3553(a) factors demonstrates that a sentence of

incarceration is warranted, reasonable, and consistent with the other defendants.

        A.        Nature of the Offense and Respect for the Law

        Skimming, like in this case, is a financial crime. Nevertheless, two facts stand out in this

case. First, the defendants were actually stealing identities, not just money. So while any

particular victim’s losses likely did not exceed $1,000, the pain and distress were likely far in

excess to the financial cost. Second, skimming, and the ease with which the defendants were

able to complete, harmed lots and lots of victims. As a result, the injuries were magnified many,

many times—creating a total harm larger than the numbers would suggest.

        Recent research bears out this point. Identity theft, and payment card fraud have

increasingly posed a problem for financial institutions and law enforcement agencies. In 2017,




1 Pursuant to USSG § 2B1.1(a)(2), the base offense level for conspiracy to use counterfeit access devices is 6.
NICUSOR BONCULESCU would receive the following enhancements: six levels for a loss of $72,922.51, pursuant
to § 2B1.1(b)(2)(E); two levels because the loss involved 10 or more victims pursuant to § 2B1.1(b)(2)(A)(i); and
two levels because the offense involved identity documents. PSR ¶¶ 99.

                                                      -4-
         Case 1:17-cr-10138-WGY Document 275 Filed 10/23/18 Page 5 of 10



identity theft impacted 16.7 million Americans.2 This number represents a 6.2 million person

increase since 2007.3 Researchers estimate that identity theft cost Americans $16.8 billion in

2017.4 Misuse of bank cards and credit cards, also known as payment card fraud, represents

approximately 86% of all cases of identity theft each year.5 The United States leads the world

in incidents of payment card fraud.6 It is the only country in the world where payment card

fraud has consistently grown over the past ten years.7

        Much of this fraud stems from skimming from gas stations and ATMs. In 2016, banks

lost an estimated $1.3 billion to debit card fraud.8 Approximately 54% of this fraud came from

ATM skimming.9 According to FICO, the agency that monitors ATM transactions throughout

the country, banks have reported significant increases in the number of ATM machines

compromised by offenders since 2014.10 Between 2014 and 2015, the agency reported a 546%




2 Identity Fraud Hits All Time High with 16.7 Million U.S. Victims in 2017, According to New Javelin Strategy &
Research Study, JAVELIN STRATEGY AND RESEARCH, (February 6, 2018), available at:
https://www.javelinstrategy.com/coverage-area/2018-identity-fraud-fraud-enters-new-era-complexity
3 See id.; see also Cory Warren, How Common is Identity Theft? (Updated 2017) The Latest Stats, LIFELOCK,
(October 13, 2017), available at: https://www.lifelock.com/education/how-common-is-identity-theft/
4 Identity Fraud Hits All Time High with 16.7 Million U.S. Victims in 2017, According to New Javelin Strategy &
Research Study, JAVELIN STRATEGY AND RESEARCH, (February 6, 2018), available at:
https://www.javelinstrategy.com/coverage-area/2018-identity-fraud-fraud-enters-new-era-complexity
5 Erika Harrell, Victims of Identity Theft 2014, BUREAU OF JUSTICE STATISTICS, (November 13, 2017), available at:
https://www.bjs.gov/content/pub/pdf/vit14.pdf
6 Skimming off the Top: Why America has such a high rate of payment-card fraud, THE ECONOMIST, (February 15,
2014), available at: https://www.economist.com/news/finance-and-economics/21596547-why-america-has-such-
high-rate-payment-card-fraud-skimming-top
7 Id.
8 Dave Kovaleski, Banking Industry Suffered $2.2 Billion in Fraud Losses in 2016, FINANCIAL REGULATION NEWS,
(January 26, 2018), available at: https://financialregnews.com/banking-industry-suffered-2-2-billion-fraud-losses-
2016/
9 Id.
10 Ann Carrns, A.T.M. Skimming Fraud is Surging, but You Can Take Precautions, N.Y. TIMES, (April 8, 2016)
available at: https://www.nytimes.com/2016/04/09/your-money/safeguarding-your-atm-information-as-fraud-
escalates html; see also FICO Reports a 70 Percent Rise in Debit Cards Compromised at U.S. ATMs and Merchants
in 2016, FICO, March 29, 2017, available at: http://www fico.com/en/newsroom/fico-reports-a-39-percent-rise-in-
debit-cards-compromised-at-us-atms-and-merchants-08-31-2017

                                                      -5-
         Case 1:17-cr-10138-WGY Document 275 Filed 10/23/18 Page 6 of 10



increase in compromised ATMs.11 FICO also reported an increase in the number of

compromised cards by 39% in the first six months of 2017, as compared to 2016.12

        Payment card fraud can be profitable for criminals who engage in it, but causes economic

damage to society as whole. According to a representative of the American Bankers

Association, ATM fraud is more profitable than bank robberies, with the average criminal

making $30,000-$50,000 prior to apprehension.13 FICO estimated that loss per card amounted

to $600.14 Payment card fraud affects the market as a whole by affecting consumer actions.

Surveys suggest that 44% of Americans rely on their debit cards to complete every day

purchases and that debit card skimming reduces an individual’s inclination to use a debit card.15

Fraud undermines trust in the banking institutions and causes distress to those affected by it.

Accordingly, the government must seek to deter this type of criminal action and minimize its

economic impact. Breaking up organized criminal entities that engage in skimming is a priority

for the economic health of the country.

        In addition to its economic impact, payment card fraud also has a human impact. It has

adverse effects for victims that can be long lasting and difficult to repair. Most victims of

payment card fraud do not know how their data was compromised until receiving information


11 Andrew Meola, ATM Fraud in the U.S. is Growing at an Alarming Rate – and One Area in Particular is at Risk,
BUSINESS INSIDER, (April 12, 2016), available at: http://www.businessinsider.com/atm-fraud-in-the-us-is-growing-
at-an-alarming-rate-and-one-area-in-particular-is-at-risk-2016-4
12 FICO Reports a 39 Percent Rise in Debit Cards Compromised at U.S. ATMs and Merchants, FICO, (August 31,
2017), available at: http://www fico.com/en/newsroom/fico-reports-a-39-percent-rise-in-debit-cards-compromised-
at-us-atms-and-merchants-08-31-2017
13 Penny Crossman, How is ATM Fraud Still a Thing?, PAYMENTSSOURCE, (April 19, 2017), available at:
https://www.paymentssource.com/news/how-is-atm-fraud-still-a-thing
14 Ann Carrns, A.T.M. Skimming Fraud is Surging, but You Can Take Precautions, , N.Y. TIMES, (April 8, 2016)
available at: https://www.nytimes.com/2016/04/09/your-money/safeguarding-your-atm-information-as-fraud-
escalates html
15 Erin El Issa, Americans favor Debit Over Credit for Their Go-To Card, Nerdwallet, September 7, 2017,
available at: https://www.nerdwallet.com/blog/credit-cards/credit-debit-survey-2017/

                                                      -6-
         Case 1:17-cr-10138-WGY Document 275 Filed 10/23/18 Page 7 of 10



from their financial institutions.16 Nine out of ten victims of identity theft have no information

about the identity of the offender.17 Victims of identity theft reported adverse financial

consequences, with two thirds of victims reporting direct financial loss.18 In addition to

financial loss, three fourths of surveyed victims reported emotional distress.19 The

consequences for a victim depend on the quick resolution of the problem by a bank.20 The

longer it takes to reach a resolution, the more adverse consequences a victim experiences.21

        The large number of victims and the intrusiveness of their losses carve out harm across a

wide swath of our community, both in Massachusetts and the rest of the country. Ultimately,

victims lose confidence in the modern economy and the economy’s ability to keep them and their

information safe. These economic and human costs of payment card fraud necessitate a tough

response to criminal offenders. The government believes that the sentences requested here will

help punish that harm, promote respect for the law and generally deter others who might think to

become involved in skimming.

        B.       Roles in the Offense


        NICUSOR BONCULESCU belongs in the middle tier of defendants in this case—neither

leader nor minor participant. NICUSOR BONCULESCU’s involvement ran from nearly the

beginning of the scheme, in Western Massachusetts in the Fall of 2015, through the end in South




16 Harrell. at 5.
17 Id.
18 Id.
19Identity Theft: The Aftermath 2017, IDENTITY THEFT RESOURCE CENTER, 9, (2017), available at:
https://www.idtheftcenter.org/images/page-docs/Aftermath_2017.pdf
20 Erika Harrell, Victims of Identity Theft 2014, BUREAU OF JUSTICE STATISTICS, (November 13, 2017), available
at: https://www.bjs.gov/content/pub/pdf/vit14.pdf
21 Id.

                                                      -7-
        Case 1:17-cr-10138-WGY Document 275 Filed 10/23/18 Page 8 of 10



Carolina in the Summer of 2016. NICUSOR BONCULSCU participated in multiple episodes,

in Southwich and South Carolina. In South Carolina, NICUSOR’s sister, previously sentenced

defendant DENISA BONCULECU, also participated. As a result, NICUSOR BONCULESCU

was a full-fledged member of the Crew.


IV.    COMPARISON AMONG OTHER DEFENDANTS

       Every defendant is sentenced independently for his own case. Nevertheless, the

government’s recommendation in this case is consistent with its recommendations for the other

defendants and places NICUSOR BONCULESCU properly in comparison with the other

defendants, taking into account the seriousness of their respective offenses, their roles in the joint

activity, the length of their involvement culpability, and even profit. In the government’s view,

NICUSOR BONCULESCU belongs in the middle tier of defendants.

       At the top belong CONSTANTIN DENIS HORNEA and his brother LUDEMIS

HORNEA, the leaders of the Hornea Crew.         They participated throughout the conspiracy

(although LUDEMIS’s involvement was halted by his arrest and incarceration in Massachusetts);

they led the Crew; and they were involved in all facets of the criminal activity.    CONSTANTIN

HORNEA received a sentence of 65 months’ imprisonment, with a sentencing range of 65 to 76

months) and LUDEMIS HORNEA received a sentence of 42 months imprisonment, with a

sentencing range of 61 to 70 months, which incorporated a credit of 15 months served in state

prison for the underlying conduct that otherwise would not have counted.       As a result,

CONSTANTIN HORNEA received a sentence at the low end of his respective guidelines range

and LUDEMIS HORNEA effectively a sentence just four months below the low end

(approximately a 10% variance), plus the mandatory consecutive term of 24 months.

                                                 -8-
         Case 1:17-cr-10138-WGY Document 275 Filed 10/23/18 Page 9 of 10



       At the bottom tier were DENISA BONCULESCU, ANAMARIA MARGEL and ION

TRIFU.    As the government stated at their sentencing hearings, these defendants belong in the

lowest tier of culpability because each participated in a single episode, did not personally cash-

out themselves and played support roles (for DENISA BONCULESCU, installing and removing

devices in South Carolina; for ANAMARIA MARGEL, renting rooms and installing and

removing devices in Quincy, Massachusetts; and for ION TRIFU, money laundering in

connection with Quincy). DENISA BONCULESCU was sentenced to 21 months’

incarceration, on a sentencing range of 27 to 33 (slightly higher than many codefendants because

she was a higher CHC); ANAMARIA MARGEL was sentenced to 16 months’ imprisonment, on

a sentencing range of 21 to 27 months; and ION TRIFU, who was sentenced to 12 months and

one day in prison on a sentencing range of 12 to 18 months.     Accordingly, each defendant

received either a small departure (approximately 22% or 23%) or a within Guidelines, relatively

light sentence.

       NICUSOR BONCULESCU belongs in the middle tier of defendants because he

participated in multiple episodes, obtained money himself by cashing-out, and stole the identities

of Victims 2 and 3.   The only other defendant to have been sentenced so far who belongs in this

middle tier is MARIA LAZAR, who was sentenced to 27 months’ imprisonment pursuant to a C

plea agreement with the government.     The government agreed to recommend a below

guidelines sentence for LAZAR because of what the government considered compelling

mitigating circumstances: she was the mother of a young child and appeared to have become

involved through the agency of her husband, lead defendant CONSTANTIN HORNEA, whom

she married at a young age.   Those circumstances are not the case for NICUSOR


                                                -9-
       Case 1:17-cr-10138-WGY Document 275 Filed 10/23/18 Page 10 of 10



BONCULESCU.

V.     THE GOVERNMENT=S RECOMMENDATIONS

       For the reasons stated above, and pursuant to 18 U.S.C. §3553(a), the government

requests that the Court impose the following sentence:

       (a)     incarceration for a term of forty-five months (21 months for the racketeering and

               access device conspiracies (i.e., Counts One and Two) and 24 months consecutive

               for aggravated identity theft);

       (b)     no fine;

       (c)     36 months of supervised release;

       (d)     a mandatory special assessment of $400; and

       (e)     restitution of $79,922.51, payable to Bank of America.



                                                 Respectfully submitted,

                                                 ANDREW E. LELLING
                                                 UNITED STATES ATTORNEY

                                                 By: s/ Timothy E. Moran
                                                 TIMOTHY E. MORAN
                                                 Assistant U.S. Attorney

                                 CERTIFICATE OF SERVICE

       I, Timothy E. Moran, Assistant U.S. Attorney, certify that I caused a copy of the
foregoing sentencing memorandum to be served by ECF notice to defense counsel.

                                                 s/ Timothy E. Moran
                                                 TIMOTHY E. MORAN
                                                 Assistant U.S. Attorney

Dated: October 23, 2018


                                                  -10-
